DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The Amendment, filed on 06/14/2021, has been received and made ofrecord. In response to the Non-Final Office Action, dated 02/18/2021, Claims 1, 2, 4-6 are amended, Claims 7-8 are newly added claims, Claims 1-8 are pending in current application.

REMARKS
Applicant's arguments filed on 03/30/2021 and 06/14/2021 have been fully considered.
In the Arguments/Remarks: 
Re: Claim Objections
Claim objections have been withdrawn in view of claims amendments.
Re: Abstract/Specification Objections 
Abstract objections have been withdrawn in view of claim amendments.
Re: Rejection of the Claims Under 35 U.S.C. § 112
Rejections made under 35 USC § 112 have been withdrawn in view of claim amendments.
Re: Claim interpretation Under 35 U.S.C. § 112(f)
	With regards to claim interpretation under 35 U.S.C. 112(f), the Applicant stated in pages 6 of the Applicant’s Remarks filed on 06/14/2021 that the Applicant amended the claims to avoid the interpretation and overcome the rejections. 


Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “conveyor” in Claims 1, 4 and 5 have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “means for” coupled with functional language without reciting sufficient structure to achieve the function.   
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given on 08/09/2021 after an interview with Mr. Robert A. Esposito on 08/03/2021 and 08/09/2021. 
The application has been amended as follows: 
Claims 1 and 5 have been amended, Claims 7 and 8 have been canceled.

IN THE CLAIMS
Claim 1. (Currently Amended) A robot controller configured to control a robot, the robot being configured to perform an operation for a workpiece conveyed by a conveyor configured to move in a 
a processor configured to:
receive a signal representing that an abnormality of the robot is detected or contact against the robot is detected; [[and]] 
receiving the signal, control the robot to move away from the workpiece such that a minimum distance between the robot and the workpiece is not less than a predetermined safe distance;
after receiving the signal when the robot is positioned anterior to the workpiece with respect to the convey direction, control the robot to move in the same direction as the convey direction at a velocity higher than the conveyor; and
after receiving the signal when the robot is positioned posterior to the workpiece with respect to the convey direction, control the robot to move in the opposite direction to the convey direction.

Claim 5. (Currently Amended) A robot control method of controlling a robot, the robot being configured to perform an operation for a workpiece conveyed by a conveyor configured to move in a 
receiving, by a processor, a signal representing that an abnormality of the robot is detected or contact against the robot is detected; [[and]]
after receiving the signal, controlling the robot to move away from the workpiece such that a minimum distance between the robot and the workpiece is not less than a predetermined safe distance; 
after receiving the signal when the robot is positioned anterior to the workpiece with respect to the convey direction, controlling the robot to move in the same direction as the convey direction at a velocity higher than the conveyor; and
after receiving the signal when the robot is positioned posterior to the workpiece with respect to the convey direction, controlling the robot to move in the opposite direction to the convey direction.

Claim 7. (Canceled).
Claim 8. (Canceled).

ALLOWABLE SUBJECT MATTER
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the closest prior arts, Yuelai et al. (US 2015/0328771) and Murayama et al. (US 2011/0010012) fails to suggest, disclose or teach individually or in combination to render obvious limitations in combination of Claim 1. Other prior arts of record do not suggest, disclose or teach neither singly nor in combination the claimed limitations of independent Claim 1 as a whole. Therefore, Claim 1 is considered novel and non-obvious and is therefore allowed. Claims 2-4 depend upon independent claim 1; therefore, these claims are also allowed by virtue of dependencies.

Regarding Claim 5, the closest prior arts, Yuelai et al. (US 2015/0328771) and Murayama et al. (US 2011/0010012) fails to suggest, disclose or teach individually or in combination to render obvious limitations in combination of Claim 5. Other prior arts of record does not discloses, teach or suggest neither singly nor in combination the claimed limitations of independent Claim 5 as a whole. Therefore, Claim 5 is considered Claim 6 depends upon independent claim 5; therefore, these claims are also allowed by virtue of dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237.  The examiner can normally be reached on MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/B M M HANNAN/Examiner, Art Unit 3664